DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the applicant’s RCE dated March 10, 2021 in which claims 1, 2, 13, 14, 15, 23, and 24 have been amended. Thus, claims 1-29 are pending in the application. 

                             Continued Examination Under 37 CFR 1.114 
2.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/10/2021 has been entered. 

Claim Rejections - 35 USC § 101
3. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Examiner has identified independent method Claim 13 as the claim that represents the claimed invention for analysis and is similar to other independent Claims 1, 2, 14, 15, 23 and 24.
Claim 13 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).
The claim 13 recites a series of steps describing the abstract idea of performing settlement of the user’s payment, e.g., the user terminal used by a user, comprising user terminal input means that accepts input of information, user terminal transmission and reception means that performs transmission and reception of data via a predetermined network, and the user terminal information processing means that performs information processing; the settlement device that performs settlement of the user's payment, comprising settlement device transmission and reception means that performs transmission and reception of the data via the network, and settlement device information processing means that performs information processing; and the settlement terminal managed by a recipient of the payment from the user, comprising settlement terminal input means that accepts the input of the information, and settlement terminal transmission and reception means that performs transmission and reception of the data via the network, wherein each of the user terminal, the settlement device, and the settlement terminal is capable of connecting to the network, wherein the methods executed by the user terminal information processing means includes: a process of accepting input of amount information that is information identifying an amount to be settled, with the user terminal input means; a process of transmitting the amount information and user information that is information identifying the user who performs the payment of the amount identified by the amount information, to the settlement device via the network with the user terminal transmission and reception means; a process of, if, in the settlement device that has received the amount information and the user information from the user terminal with the settlement device transmission and reception means, the settlement device information processing means has executed credit determination that is determination of whether or not the settlement of the payment of the amount identified by the amount information for the user identified by the user information is possible, and in a case where it has been determined in the credit determination that the settlement is possible, the settlement device information processing means has generated temporary permission information that is information indicating the determination, and the settlement device transmission and reception means has transmitted the temporary permission information to the user terminal via the network, accepting the temporary permission information by the user terminal transmission and reception means; and a process of, if the temporary permission information has been accepted from the settlement device by the user terminal, generating a one-time password, and wherein thereby, if the one-time password generated in the user terminal has been inputted from the settlement terminal input means of the settlement terminal, and the settlement terminal has sent the one-time password from the settlement terminal transmission and reception means to the settlement device via the network, on a condition that the one-time password received by the settlement device from the settlement terminal has matched the one-time password generated in the settlement device information processing means of the settlement device at the same time as the generation of the temporary permission information in the settlement device information processing means of the settlement device or later, the settlement device information processing means of the settlement device permits the payment from the user of the user terminal to an administrator of the settlement terminal with the one-time password, and also subtracts the amount used for the payment, from the virtual balance information recorded so as to be associated with the one-time password used for the payment in the recording medium, wherein event synchronization is used to generate, in the user terminal, the one-time password based on an initial value, and to generate, in the settlement device, the one-time password identical to the one-time password which is generated in the user terminal based on the same initial value. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Commercial or legal interactions or Fundamental Economic Practice. The claims are drawn to performing settlement of the user’s payment. Performing settlement of the user’s payment involves a financial transaction which is fulfilling the agreement in the form of contracts and hence it is a Commercial Interaction. In addition, performing settlement of the user’s payment is nothing more than processing a payment and processing a payment has been identified as a fundamental economic practice as per the October 2019 Update: Subject Matter Eligibility, page 5).  The claim 13 also recites a user terminal, a network, a settlement device, a settlement terminal and a recording medium which do not necessarily restrict the claim from reciting an abstract idea.  Accordingly, the claim 13 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of a user terminal, a network, a settlement device, a settlement terminal and a recording medium result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a user terminal, a network, a settlement device, a settlement terminal and a recording medium to be generic computer elements (see [0002], [0006]).  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a user terminal, a network, a settlement device, a settlement terminal and a recording medium are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Therefore, claim 13 is directed to an abstract idea (Step 2A - Prong 2: NO). 
The claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a user terminal, a network, a settlement device, a settlement terminal and a recording medium are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.  Thus, claim 13 is not patent eligible (Step 2B: NO).
The claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 13 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 1, 2, 14, 15, 23 and 24 and hence the claims 1, 2, 14, 15, 23 and 24 are rejected on similar grounds as claim 13.
 Dependent claims 3-12, 16-22 and 25-29 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance in claim 3, the steps “wherein the user information includes both a user ID inputted by the user with the user terminal input means, and unique terminal information allocated to each user terminal that is the user terminal” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 4, the steps, “wherein the user terminal input means is capable of, with an operation thereof, inputting an additional condition that is a condition added in order for the final determination unit of the settlement device to permit the payment from the user of the user terminal to the administrator of the settlement terminal, and the user terminal transmission and reception means sends the additional condition to the settlement device via the network, and when the settlement device transmission and reception means accepts the additional condition, the final determination unit adds a condition for permitting the payment from the user of the user terminal to the administrator of the settlement terminal, depending on the additional condition” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claim 5, the steps, “wherein the additional condition is a restriction of a period in which the payment is permitted”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claim 6, the steps, “wherein the additional condition is a restriction of a position of the settlement terminal that receives the payment” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claim 7, the steps, “wherein the additional condition is a restriction of the settlement terminal that receives the payment” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claim 8, the steps, “wherein the user terminal comprises position information generation means that generates position information that is information for identifying a position where the user terminal exists, and the user terminal transmission and reception means transmits the position information to the settlement device, and only if a position of the settlement terminal that has sent the one-time password from the user terminal with the settlement terminal transmission and reception means thereof is within a predetermined distance from the position identified by the position information generated in the position information generation means of the user terminal, the final determination unit of the settlement device permits the payment from the user of the user terminal to the administrator of the settlement terminal with the one-time password” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claim 9, the steps, “wherein the user terminal transmission and reception means transmits the position information along with the upper limit amount information and the user information to the settlement device” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 10, the steps, “wherein the user terminal input means is capable of inputting an upper limit amount identified by the upper limit amount information as a sum of split amounts that are two or more amounts; and if the user terminal OTP generation unit generates the one-time password, the user terminal OTP generation unit generates as many one-time passwords as a number of pieces of split amount information that is information identifying the split amounts, corresponding to the respective pieces of the split amount information, if the settlement device OTP generation unit in the settlement device generates the one-time password identical to the one-time password which is generated in the user terminal, the settlement device OTP generation unit generates as many one-time passwords identical to those generated in the user terminal, as the number of pieces of the split amount information, corresponding to the respective pieces of the split amount information; and in the recording medium, the one-time passwords and the split amount information made to correspond to the one-time passwords are recorded so as to be associated with each other such that each piece of the upper limit amount information becomes the virtual balance information, and if the one-time password made to correspond to one piece of the split amount information generated in the user terminal and the amount information have been inputted from the settlement terminal input means of the settlement terminal, and the settlement terminal has sent the one-time password and the amount information from the settlement terminal transmission and reception means to the settlement device via the network, the virtual balance information associated with the one-time password identical to the one-time password received from the settlement terminal by the settlement device is read out from the recording medium, and also on the condition that the amount identified by the amount information received from the settlement terminal is equal to or less than the amount identified by the virtual balance information, the final determination unit of the settlement device permits the payment from the user of the user terminal to the administrator of the settlement terminal with the one-time password, and also subtracts the amount used for the payment, from the virtual balance information recorded so as to be associated with the one- time password used for the payment in the recording medium” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claim 11, the steps, “wherein the split amount information is selected from predefined split amount information with an operation of the user terminal input means” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 12, the steps, “wherein the user terminal input means is capable of inputting user terminal cancellation information for identifying and canceling one of settlements performed in the past with the user terminal, after the final determination unit of the settlement device has permitted the settlement, and moreover, the user terminal transmission and reception means sends the user terminal cancellation information to the settlement device via the network, and the settlement device information processing means comprises cancellation means that, when the user terminal cancellation information has been accepted, cancels the settlement identified by the user terminal cancellation information” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claim 16, the steps, “wherein the final determination unit permits the settlement only if a time from a predetermined time point after the user starts processing for inputting the upper limit amount information with the user terminal input means and before the final determination unit performs the final determination of the settlement, until the final determination unit performs the final determination of the settlement, is shorter than a predefined time interval” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 17, the steps, “wherein the user terminal input means is capable of inputting user terminal cancellation information for identifying and canceling one of settlements performed in the past with the user terminal, after the final determination unit of the settlement device has permitted the settlement, and moreover, the user terminal transmission and reception means sends the user terminal cancellation information to the settlement device via the network, and the settlement device information processing means comprises cancellation means that, when the user terminal cancellation information has been accepted, cancels the settlement identified by the user terminal cancellation information”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claim 18, the steps, “wherein the settlement terminal input means is capable of inputting settlement terminal cancellation information for identifying and canceling one of settlements performed in the past with the settlement terminal, after the final determination unit of the settlement device has permitted the settlement, and moreover, the settlement terminal transmission and reception means sends the settlement terminal cancellation information to the settlement device via the network, and the settlement device information processing means comprises cancellation means that, when the settlement terminal cancellation information has been accepted, cancels the settlement identified by the settlement terminal cancellation information”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 19, the steps, “wherein the settlement terminal input means is capable of inputting settlement terminal cancellation information for identifying and canceling one of settlements performed in the past with the settlement terminal, after the final determination unit of the settlement device has permitted the settlement, and moreover, the settlement terminal transmission and reception means sends the settlement terminal cancellation information to the settlement device via the network, and the cancellation means cancels the settlement when the user terminal cancellation information and the settlement terminal cancellation information have been accepted and the settlements identified by the user terminal cancellation information and the settlement terminal cancellation information have matched each other”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 20, the steps, “wherein when the final determination unit has not permitted the settlement, the final determination unit generates non-permission information that identifies which settlement has not been permitted and indicates that the settlement has not been permitted, and sends the non-permission information to the settlement device transmission and reception means; and the settlement device transmission and reception means transmits the non-permission information to the settlement terminal via the network, and the settlement terminal that has accepted the non-permission information notifies an administrator of the settlement terminal of which settlement has not been permitted”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 21, the steps, “wherein each user's deposit balance is recorded in the recording medium, and if the temporary permission information has been generated, the upper limit amount information that has caused the generation of the temporary permission information is subtracted from the deposit balance of the user who has sent the upper limit amount information that has caused the generation of the temporary permission information”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 22, the steps, “wherein each user's deposit balance is recorded in the recording medium, and the credit determination unit performs the credit determination by determining whether or not the amount identified by the upper limit amount information is equal to or less than the user's deposit balance, and generates the temporary permission information on a condition that the amount identified by the upper limit amount information is equal to or less than the user's deposit balance”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 25, the steps, “printing the one-time password generated in the user terminal according to claim 2, on paper” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 26, the steps, “wherein a part of the one-time password is printed on one side of the paper, and a rest part of the one-time password is printed on another side of the paper, respectively”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 27, the steps, “printing information for identifying the one-time password generated in the user terminal according to claim 2, on paper”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 28, the steps, “wherein information for identifying a part of the one-time password is printed on one side of the paper, and information for identifying a rest part of the one-time password is printed on another side of the paper, respectively”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 29, the steps, “wherein a face of a person scheduled to use the cash voucher is printed on the paper”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible. 

				Allowable Subject Matter
5.       Claims 1-29 would be allowable, over prior art, if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 
          The following is a statement of reasons for the indication of allowable subject matter over prior art:
	The closest prior art of record, (Nakamura, JP Patent Application Publication Number 2010/061318 in view of Wakamoto, JP Patent Application Publication Number 2012/048694 in view of Katsutoshi, JP Patent Application Publication Number 2011/209861), fail to teach the steps of, “wherein event synchronization is used to generate, in the user terminal, the one-time password based on an initial value, and to generate, in the settlement device, the one-time password identical to the one-time password which is generated in the user terminal based on the same initial value.” For these reasons, independent claims 1, 2, 13, 14, 15, 23 and 24 are deemed allowable over prior art. Dependent claims 3-12, 16-22 and 25-29 are allowable over prior art by virtue of dependency on an allowable claim.

Response to Arguments
6.       Applicant's arguments filed dated 03/10/2021 have been fully considered but they are not persuasive due to the following reasons:     
7.	In response to Applicant’s arguments (on pages 25-27), that the claims as a whole integrate the judicial exception into a practical application of the exception, the Examiner respectfully disagrees.
          The Examiner would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
          In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The amendments to the claims only further define the data being used however a specific abstract idea is still an abstract idea. The limitations of the amended claims do not result in computer functionality improvement or technical/technology improvement when the underlying abstract idea is implemented using technology. All the features in the Applicant’s claims can at best be considered an improvement in abstract idea. The advantages over conventional systems are directed towards improving the abstract idea. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea).   The specification describes the additional elements of a user terminal, a network, a settlement device, a settlement terminal and a recording medium to be generic computer elements (see [0002], [0006]).  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components.  The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application.
8. 	With respect to the rejection of all claims under 35 U.S.C. 101, Step 2B, Applicant states that (pages 27-28), “generating the one-time password after authentication is the "additional element that amounts to significantly more than the judicial exception". To generate a one-time password by the user terminal after authentication is not well-understood, routine, conventional activities previously known to the industry.”         
	The examiner respectfully disagrees. One of the guidelines issued by the Office to determine if the claims recite additional elements which are not well understood, routine or conventional and hence, amount to significantly more than an abstract idea, is the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter).
          According to the Berkheimer memo,
          In a step 2B analysis, an additional element (or combination of elements) is not well understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should
be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).
The claim simply applies the abstract idea using generic computer elements as a tool (see MPEP 2106.05(f)). The additional elements in the claim are a user terminal, a network, a settlement device, a settlement terminal and a recording medium. As per the rejection above, the specification describes the additional element of a user terminal, a network, a settlement device, a settlement terminal and a recording medium to be a generic computer element (see [0002], [0006]).  Hence, the additional elements in the claims are all generic components suitably programmed to perform its’ respective functions. There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. The fact that a general purpose computing system, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Hence, the claims do not recite significantly more than an abstract idea.  
          Thus, these arguments are not persuasive. 

9.             The Applicant’s arguments about rejections under 35 USC 103 have been considered but are moot in view of the indication of allowable subject matter (over prior art).

					Prior Art made of Record
10.     The following prior art made of record and not relied upon is considered pertinent : 
	Namgoong et al., U.S. 2013/0268444 A1 – relates to a three-factor user authentication method for generating an OTP using an iris information and a secure mutual authentication system using an OTP authentication module of a wireless communication terminal.

Conclusion
11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached (571) 270 1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /B.D.S./
Examiner, Art Unit 3693                                                                                                                                                         July 13, 2021 


/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        

July 13, 2021